EXHIBIT 1
46     This Spectrum Policy consists of the Declarations, Coverage Forms, Common Policy Conditions and any
40     other Forms and Endorsements issued to be a part of the Policy. This insurance is provided by the stock
IN     insurance company of The Hartford Insurance Group shown below.
SBA
INSURER:  TWIN CITY FIRE INSURANCE COMPANY
          8910 PURDUE RD, INDIANAPOLIS, IN 46268
COMPANY CODE: 7

Policy Number:     13 SBA IN4046       DW

SPECTRUM POLICY DECLARATIONS

Named Insured and Mailing Address:              ATCM OPTICAL, INC.
(No., Street, Town, State, Zip Code)            SEE FORM SS 12 35
                                                3212 W CHELTENHAM AVE
                                                PHILADELPHIA       PA           19150

Policy Period:                 From        07/20/19           To     07/20/20        1     YEAR
12:01 a.m., Standard time at your mailing address shown above. Exception: 12 noon in New Hampshire.
Name of Agent/Broker: STREETSMART RISK MANAGERS INC/PHS
Code: 653284

Previous Policy Number: 13 SBA IN4046

Named Insured is: CORPORATION

Audit Period: NON-AUDITABLE

Type of Property Coverage: SPECIAL

Insurance Provided: In return for the payment of the premium and subject to all of the terms of this policy, we
agree with you to provide insurance as stated in this policy.
 ____________________________________________________________________________________________________________________
TOTAL ANNUAL PREMIUM IS:                            $6,274




______________________________________________________________________________________________


                       Countersigned by                                                            05/07/19
                                                    Authorized Representative                       Date




Form SS 00 02 12 06                                          Page 001 (CONTINUED ON NEXT PAGE)
Process Date: 05/07/19                                                  Policy Expiration Date: 07/20/20
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 13 SBA IN4046

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location: 001          Building: 001

3212 W CHELTENHAM AVE
PHILADELPHIA       PA 19150

Description of Business:
Optical Goods Store


Deductible: $      250 PER OCCURRENCE



BUILDING AND BUSINESS PERSONAL PROPERTY               LIMITS OF INSURANCE

 BUILDING

                                                      NO COVERAGE




 BUSINESS PERSONAL PROPERTY

   REPLACEMENT COST                                   $     205,400


 PERSONAL PROPERTY OF OTHERS

   REPLACEMENT COST                                   NO COVERAGE

MONEY AND SECURITIES

 INSIDE THE PREMISES                                  $     10,000
 OUTSIDE THE PREMISES                                 $      5,000




Form SS 00 02 12 06                                          Page 002 (CONTINUED ON NEXT PAGE)
Process Date: 05/07/19                                              Policy Expiration Date: 07/20/20
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 13 SBA IN4046

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location: 001          Building: 001


PROPERTY OPTIONAL COVERAGES APPLICABLE                LIMITS OF INSURANCE
    TO THIS LOCATION


BACK-UP OF SEWERS AND DRAINS                          $      25,000
 COVERAGE FORM SS 04 53
STRETCH COVERAGES
FORM: SS 04 08
THIS FORM INCLUDES MANY ADDITIONAL
COVERAGES AND EXTENSIONS OF
COVERAGES. A SUMMARY OF THE
COVERAGE LIMITS IS ATTACHED.

LIMITED FUNGI, BACTERIA OR VIRUS                      $      50,000
COVERAGE:
FORM SS 40 93
THIS IS THE MAXIMUM AMOUNT OF
INSURANCE FOR THIS COVERAGE,
SUBJECT TO ALL PROPERTY LIMITS
FOUND ELSEWHERE ON THIS
DECLARATION.
INCLUDING BUSINESS INCOME AND EXTRA
EXPENSE COVERAGE FOR:                                     30 DAYS




Form SS 00 02 12 06                                        Page 003 (CONTINUED ON NEXT PAGE)
Process Date: 05/07/19                                                Policy Expiration Date: 07/20/20
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 13 SBA IN4046

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location: 002          Building: 001

1701 JOHN F KENNEDY BLVD
PHILADELPHIA       PA 19103

Description of Business:
Optical Goods Store


Deductible: $      250 PER OCCURRENCE



BUILDING AND BUSINESS PERSONAL PROPERTY               LIMITS OF INSURANCE

 BUILDING

                                                      NO COVERAGE




 BUSINESS PERSONAL PROPERTY

   REPLACEMENT COST                                   $     205,400


 PERSONAL PROPERTY OF OTHERS

   REPLACEMENT COST                                   NO COVERAGE

MONEY AND SECURITIES

 INSIDE THE PREMISES                                  $     10,000
 OUTSIDE THE PREMISES                                 $      5,000




Form SS 00 02 12 06                                          Page 004 (CONTINUED ON NEXT PAGE)
Process Date: 05/07/19                                              Policy Expiration Date: 07/20/20
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 13 SBA IN4046

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location: 002          Building: 001


PROPERTY OPTIONAL COVERAGES APPLICABLE                LIMITS OF INSURANCE
    TO THIS LOCATION


BACK-UP OF SEWERS AND DRAINS                          $      25,000
 COVERAGE FORM SS 04 53
STRETCH COVERAGES
FORM: SS 04 08
THIS FORM INCLUDES MANY ADDITIONAL
COVERAGES AND EXTENSIONS OF
COVERAGES. A SUMMARY OF THE
COVERAGE LIMITS IS ATTACHED.

LIMITED FUNGI, BACTERIA OR VIRUS                      $      50,000
COVERAGE:
FORM SS 40 93
THIS IS THE MAXIMUM AMOUNT OF
INSURANCE FOR THIS COVERAGE,
SUBJECT TO ALL PROPERTY LIMITS
FOUND ELSEWHERE ON THIS
DECLARATION.
INCLUDING BUSINESS INCOME AND EXTRA
EXPENSE COVERAGE FOR:                                     30 DAYS




Form SS 00 02 12 06                                        Page 005 (CONTINUED ON NEXT PAGE)
Process Date: 05/07/19                                                Policy Expiration Date: 07/20/20
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 13 SBA IN4046




PROPERTY OPTIONAL COVERAGES APPLICABLE LIMITS OF INSURANCE
    TO ALL LOCATIONS

ACCOUNTS RECEIVABLE                     $    50,000
FORM SS 04 39
 DEDUCTIBLE:  $ 250
BUSINESS INCOME AND EXTRA EXPENSE
COVERAGE                                12 MONTHS ACTUAL LOSS SUSTAINED
COVERAGE INCLUDES THE FOLLOWING
COVERAGE EXTENSIONS:
ACTION OF CIVIL AUTHORITY:              30 DAYS
EXTENDED BUSINESS INCOME:               30 CONSECUTIVE DAYS

OUTDOOR SIGNS
FORM SS 04 44
  REPLACEMENT COST                      $    15,000
EMPLOYEE DISHONESTY: FORM SS 04 42
 DEDUCTIBLE:  $ 100
  EACH OCCURRENCE                       $    10,000
EQUIPMENT BREAKDOWN COVERAGE
 COVERAGE FOR DIRECT PHYSICAL LOSS
 DUE TO:
  MECHANICAL BREAKDOWN,
  ARTIFICIALLY GENERATED CURRENT
  AND STEAM EXPLOSION
THIS ADDITIONAL COVERAGE INCLUDES
THE FOLLOWING EXTENSIONS
  HAZARDOUS SUBSTANCES                  $    50,000
  EXPEDITING EXPENSES                   $    50,000
MECHANICAL BREAKDOWN COVERAGE ONLY
APPLIES WHEN BUILDING OR BUSINESS
PERSONAL PROPERTY IS SELECTED ON
THE POLICY
IDENTITY RECOVERY COVERAGE              $    15,000
FORM SS 41 12




Form SS 00 02 12 06                         Page 006 (CONTINUED ON NEXT PAGE)
Process Date:05/07/19                                    Policy Expiration Date: 07/20/20
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 13 SBA IN4046


BUSINESS LIABILITY                                         LIMITS OF INSURANCE

  LIABILITY AND MEDICAL EXPENSES                           $1,000,000

  MEDICAL EXPENSES - ANY ONE PERSON                        $     10,000

  PERSONAL AND ADVERTISING INJURY                          $1,000,000


  DAMAGES TO PREMISES RENTED TO YOU                        $1,000,000
      ANY ONE PREMISES

  AGGREGATE LIMITS
      PRODUCTS-COMPLETED OPERATIONS                        $2,000,000

        GENERAL AGGREGATE                                  $2,000,000

  EMPLOYMENT PRACTICES LIABILITY
  COVERAGE: FORM SS 09 01

  EACH CLAIM LIMIT                                         $     10,000

        DEDUCTIBLE - EACH CLAIM LIMIT
        NOT APPLICABLE

  AGGREGATE LIMIT                                          $     10,000

  RETROACTIVE DATE: 07202016


This Employment Practices Liability Coverage contains claims made coverage. Except as may be otherwise
provided herein, specified coverages of this insurance are limited generally to liability for injuries for which claims are
first made against the insured while the insurance is in force. Please read and review the insurance carefully and
discuss the coverage with your Hartford Agent or Broker.

The Limits of Insurance stated in this Declarations will be reduced, and may be completely exhausted, by the payment
of "defense expense" and, in such event, The Company will not be obligated to pay any further "defense expense" or
sums which the insured is or may become legally obligated to pay as "damages".

BUSINESS LIABILITY OPTIONAL
COVERAGES
EMPLOYEE BENEFITS LIABILITY
COVERAGE: FORM SS 40 50
  EACH CLAIM                                               $1,000,000
  AGGREGATE                                                $2,000,000




Form SS 00 02 12 06                                            Page 007 (CONTINUED ON NEXT PAGE)
Process Date: 05/07/19                                                    Policy Expiration Date: 07/20/20
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 13 SBA IN4046

BUSINESS LIABILITY OPTIONAL COVERAGES   LIMITS OF INSURANCE
   (Continued)

CYBERFLEX COVERAGE
FORM SS 40 26
UNMANNED AIRCRAFT LIABILITY
FORM: SS 42 06




Form SS 00 02 12 06                       Page 008 (CONTINUED ON NEXT PAGE)
Process Date: 05/07/19                                Policy Expiration Date: 07/20/20
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 13 SBA IN4046




ADDITIONAL INSUREDS: THE FOLLOWING ARE ADDITIONAL INSUREDS FOR BUSINESS
                     LIABILITY COVERAGE IN THIS POLICY.


   LOCATION   002 BUILDING     001
      TYPE    MANAGER LESSOR
      NAME    SEE FORM IH 12 00




Form SS 00 02 12 06                         Page 009 (CONTINUED ON NEXT PAGE)
Process Date: 05/07/19                                  Policy Expiration Date: 07/20/20
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 13 SBA IN4046




Form Numbers of Forms and Endorsements that apply:


SS   00   01   03   14     SS 00 05 10 08     SS 00 07 07 05        SS   00   08   04   05
SS   00   60   09   15     SS 00 61 09 15     SS 00 64 09 16        SS   84   01   09   07
SS   12   35   03   12     SS 01 25 07 08     SS 42 06 03 17        SS   04   08   09   07
SS   04   19   04   09     SS 04 22 07 05     SS 04 30 07 05        SS   04   39   07   05
SS   04   41   03   18     SS 04 42 03 17     SS 04 44 07 05        SS   04   45   07   05
SS   04   46   09   14     SS 04 47 04 09     SS 04 53 02 11        SS   04   80   03   00
SS   04   86   03   00     SS 40 18 07 05     SS 40 26 03 17        SS   40   50   10   08
SS   40   93   07   05     SS 41 12 12 17     SS 41 51 10 09        SS   41   63   06   11
IH   10   01   09   86     SS 05 47 09 15     SS 50 04 06 04        SS   51   11   03   17
SS   09   01   12   14     SS 09 18 12 14     SS 09 67 09 14        SS   09   70   12   14
SS   09   71   12   14     SS 50 19 01 15     IH 99 40 04 09        IH   99   41   04   09
SS   83   76   01   15     SS 89 93 07 16
     IH   12   00   11 85 ADDITIONAL INSURED - MANAGER/LESSOR




Form SS 00 02 12 06                                  Page 010
Process Date: 05/07/19                                          Policy Expiration Date: 07/20/20
